Title: To George Washington from Major General Adam Stephen, 15 May 1777
From: Stephen, Adam
To: Washington, George

 

Sir
Chatham [N.J.] 15th May 1777

The General Court Martial yesterday seemd to hurry over Business without that Solemn Attention that is necessary to Command Respect & establish discipline.
I orderd Doctr Griffith to be Summond to appear agt Capt. Russel—Who had been frequently at philadelphia, & Seen the Capn appearing abroad wt. a healthy Countenance—He was ⟨n⟩ot Summoned—The Captain notwithstanding the Repeated ⟨o⟩rders for all Officers to join their Corps—passd Six months wtout seing Us untill his Company had disappeard, we cant tell how or where; & Docr Griffith informs me that to get his Company & Secure Rank, which he has not yet Merited by his Service—he Inlisted his Company for One Year only.
The Court has clard Lt Gill for going to Virga wtout leave, upon his Saying that he had leave from Capt. Fox & although Fox cuold not give him leave—he never Showd this Leave to the Court—With what Countenance Can Soldiers be punishd for neglect of Duty, if the Officers escape wt. impunity? Gill had not done duty for Six months I had given him leave to go home for his health from portsmouth.
The Tory Regiments made an Excursion as far as Acquaquennonk & two Nights ago Carryd off Capt. Marinus & Several Others—I take a tour to day by Newark & Elisabethtown, for Intelligence &c. I have a great passion to wait upon the Tory Regiments, who are So mischievous to that Nighbourhood.
I should think it adviseable that Genl Herd should move his Qua[r]ters frequently—Taking post for a Short time about Hackensack—Then down in Barbados neck—Then to his old post again—The men will be more healthy, & the Enemy more puzzled.
My Confidential Servant informd me that Several Captains & Lieutenants in the British Army at Brunswick are going to Embark for Britain—That Officers & Men are tired of the Service, That mixing with the men at a game at Coits [quoits]—he heard them Say—There were numbers of Rebels in England, that one half of the City of London, was of the same way of thinking wt. the Americans. I have the honour to be Sir, your most Obt hube Sert

Adam Stephen


The Virginians laid in Ambuscade apprehended One Deserter & we had him try’d yesterday—They impute the Derstion to Licquor, I have orderd all Sutlers off the Lines.

